EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for the 1st E/A listed below was given in a 6/21/21 interview with David Owens, Esq.; applicant’s authorization for the 2nd E/A listed below was not required since it is limited to canceling claims that were non-elected without traverse in response to the 2/17/21 Restriction Requirement (“R/R”).  See applicant’s 5/17/21 response at pp. 1-2. The application has been amended as follows:
In claim 4, “and a terminal mercaptan of the chemical compound to form a ring-like geometry” is changed to --and a terminal mercaptan of the chemical compound-- .
Claims 5-11 are canceled.

Election/Restrictions
Applicant’s 5/17/21 election of Group I (claims 1-2) is acknowledged. Because applicant did not distinctly and specifically point out the/any supposed errors in the R/R, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-2 are directed to an allowable product as detailed below. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3-4, directed to the process of using the allowable product, previously withdrawn from consideration as a result of the R/R, are hereby rejoined and fully examined for patentability Claims 5-11, directed to the invention(s) of a method of attaching an MOF to a substrate (Group III; claims 5-10), and a method of using a substrate-attached MOF to remove ≥1 compound from a liquid stream require all the limitations of an allowable product claim (Group IV; claim 11), do not require all of the limitations of an allowable claim and thus have NOT been rejoined.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the R/R between Groups I-II is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the R/R is withdrawn, 35 U.S.C. 121 no longer applies to the rejoined/examined claims. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP § 804.01.  For the purposes of 35 U.S.C. 121, however, the R/R remains in effect vis-à-vis Groups III-IV.
Information Disclosure Statement (“IDS”)
The 5/21/20 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein (i.e. the 2017 Li et al. article, since only an abstract thereof was submitted, rather than the entire eight-page document) has not been considered.  Should applicant wish to correct this deficiency by re-filing the entire reference in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."
Allowable Subject Matter
Claims 1-4 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 3, the most pertinent prior art of record appears to be DE2051888 (1972) (EPO machine translation provided with applicant’s 5/21/21 IDS) (“’888”).  Regarding claims 1 and 3, ‘888 teaches a compound ClO2S-R2-SO2-[S-R1-S-SO2-R2-SO2-]2-40S-R1-SH, where R1 is -CH2CH2-.  See ‘888 at machine translation p. 1 and original doc. p. 1 (structure).   Independent claims 1 and 3 have been allowed over ‘888, however, because ‘888’s R2 is not a Zr-based MOF as required by said claims.


Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR, see https://ppair-my.uspto.gov/pair/PrivatePair. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 22, 2021
Primary Examiner
Art Unit 1736